DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following NON-FINAL Office Action is in response to applicant’s communication filed on 02/19/2019 regarding application 16/278,722. The following is the first action on the merits.

Priority
	Applicants claim to Foreign Document EP 18 30 5179 filed on 02/21/2018 is recognized as all 35 U.S.C. 119 (a-d) conditions have been met.

Status of Claims
	Claim(s) 1-10 are currently pending and are rejected as follows.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-10 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-10 are directed towards an invention for the receiving of train data, referencing the data to place it on a three-dimensional cylinder graph, and displaying the three-dimensional graph to plan a railway service. These actions fall under a subject matter grouping which the courts have deemed ineligible. (Mental Process (Observations Evaluations Judgements and Opinions with the Aid of Pen and Paper), Mathematical Concept (Mathematical Relationships) and Organizing Human Activities (Fundamental Economic Practices and Principles)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea).
	Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are
directed to one or more of the statutory classes. In the instant case, Claim(s) 1-9 are directed towards a method comprising at least one step. Claim(s) 10 is directed towards a system which falls under the apparatus category. Accordingly all claims fall within one of the four statutory
classes of invention (apparatus and method) and will be further analyzed under Step 2A.
	Under Step 2A, Prong One, it must be considered whether the claims recite an abstract
idea.
	Independent claims 1 and 10 recite an invention for the receiving of train data, referencing the data to place it on a three-dimensional cylinder graph, and displaying the three-dimensional graph to plan a railway service which recites the abstract ideas of Mental Process (Observations Evaluations Judgements and Opinions with the Aid of Pen and Paper), Mathematical Concept (Mathematical Relationships) and Organizing Human Activities (Fundamental Economic Practices and Principles) in the following limitations:
Acquiring…train data relative to measured movement of trains along a railway track, and reference data relative to a reference timetable of timetables.
Generating…a reference three- dimensional graph including a three-dimensional cylinder and associating a reference Cartesian system to the cylinder; 
Calculating…coordinates of history points and reference points for each train in the reference Cartesian system as a function of the train and reference data, the coordinates of the history and reference points in a planar direction of the reference Cartesian system being a function of a train position corresponding to the train and reference data, and the coordinates of the history and reference points in a vertical direction, perpendicular to the planar direction, being a function of a time associated with the train position in the train and reference data, the coordinates of each history and reference point corresponding to a point belonging to the surface of the cylinder; 
Displaying…the three-dimensional graph, and the history and reference points; and 
Planning… the railway service as a function of the data displayed by said displaying.
Dependent claim(s) 2-9 further limit the abstract idea and thus are subject to the
same rationale above.
	Under Step 2A, Prong Two, any additional elements are analyzed to see whether the
claims are “directed to” the abstract idea.
	Claims 1 and 10 recite the following additional elements:
Sensors
An elaboration unit
A display
A memory
A control unit
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea (“apply it”) on a generic computer (See MPEP 2106.05(f)) or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found on Page 11 line 26 – Page 12 line 11

Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The sensors, elaboration unit, control unit, display, and memory are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, and device are at best, the equivalent of merely adding the words “apply it” to the judicial exception. Mere instructions to apply an exception 
Dependent claims 2-9 do not recite any further additional elements and are thus further rejected for the reasons described above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daum (US 8630757 B2) in view of Pratt (US 10642898 B1) and further in view of Thiemann (US 2013/20168504 A1).

Claim(s) 1 and 10 –
	Daum discloses the following limitations:
a plurality of sensors located along a railway track and arranged to acquire train data relative to measured movement of trains along the railway track, and reference data relative to a reference timetable of train trips; (Daum: Column 12 lines 39-52, “ FIG. 3 depicts an exemplary embodiment of elements of that may part of an exemplary system. A locator element 30 to determine a location of the train 31 is provided. The locator element 30 can be a GPS sensor, or a system of sensors, that determine a location of the train 31. Examples of such other systems may include, but are not limited to, wayside devices, such as radio frequency automatic equipment identification (RF AEI) Tags, dispatch, and/or video determination. Another system may include the tachometer(s) aboard a locomotive and distance calculations from a reference point. As discussed previously, a wireless communication system 47 may also be provided to allow 
a control unit arranged to receive the train and reference data, the control unit comprising: a memory storing the train and reference data; and an elaboration unit arranged to: (Daum: Column 4 lines 4-16, “Persons skilled in the art will recognize that an apparatus, such as a data processing system, including a CPU, memory, I/O, program storage, a connecting bus, and other appropriate components, could be programmed or otherwise designed to facilitate the practice of the method of the invention. Such a system would include appropriate program means for executing the method of the invention.”)
Display unit for visualizing the graph, and the history and reference points, (Daum: Column 24 lines 51-63, “…depict exemplary illustrations of dynamic displays for use by the operator. As provided, FIG. 8, a trip profile is provided 72. Within the profile a location 73 of the locomotive is provided. Such information as train length 105 and the number of cars 106 in the train is provided. Elements are also provided regarding track grade 107, curve and wayside elements 108, including bridge location 109, and train speed 110. The display 68 allows the operator to view such information and also see where the train is along the route.”)
wherein said control unit plans the railway service as a function of the data displayed on said display unit. (Daum: Column 3 lines 6-17, “In a railway network having a plurality of tracks some which intersect with other tracks in the 
Daum does not disclose the act of creating a cylindrical 3D graph, however, Pratt discloses the following:
generate a reference three-dimensional graph including a cylinder, and associating a reference Cartesian system to the cylinder; and (Pratt: Column 2 lines 19-34, “This disclosure relates to a system and method for generating and viewing a three-dimensional (3D) graph. The system can include a rendering engine that generates the 3D graph and provides an interface that provides user controls for mapping parameters that reference data fields of a data set to features of partitions of a base shape of the 3D graph. The features of the partitions (e.g., edges or a surface) can be manipulated by the rendering engine to represent a value stored in the data set for the corresponding parameter. The system can also include a graph data viewer that communicates with a graph data server to access a scalable graph data structure to provide a graphical user interface (GUI) for viewing the 3D graph. The GUI can include user controls for changing an orientation and a viewing perspective of the 3D graph. The GUI also includes a data panel for outputting data values mapped to selected partition features in the 3D graph.”; 
Daum in view of Pratt does not teach the explicit association of variables of trains onto a 3D graph, however, Thiemann discloses the following
Calculate coordinates of history points and reference points for each train in the reference Cartesian system as a function of the train and reference data, the coordinates of the history and reference points in a planar direction of the reference Cartesian system being a function of a train position corresponding to the train and reference data, and the coordinates of the history and reference points in a vertical direction, perpendicular to the planar direction, being a function of a time associated with the train position in the train and reference data, the coordinates of each history and reference point corresponding to a point belonging to the surface of the cylinder; and (Thiemann: Figure 1-2; Paragraph 12, “The inventive use of a delay time as third dimension is illustrated in FIG. 2. This combination renders it possible to detect at which instance a particular track bound vehicle will experience a particular delay. Such a quantitative statement relating to the delay is impossible using the known TDL diagram in accordance with FIG. 1. The 3D display is possible in real time both for train movement planning and for train movement tracking. The higher the bar, the longer is the delay time. It may be detected at once in the 3D diagram that it is possible that delays may suddenly occur in future which can only be decreased slowly in further course. Suitable software components can be used to continuously 

Daum teaches a method of trip planning and monitoring of trains amongst a train system. Pratt teaches a method of creation, control, and manipulation of a 3D graph for various environments. Thiemann teaches a method of an explicit 3D representation of train performance with relation to a time variable. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Daum with the teachings of Pratt as taught by Pratt (Column 1 lines 9-19, “Accuracy in big data may lead to more confident decision making and better decisions can result in greater operational efficiency, cost reduction and reduced risk.”). It would have also been obvious to combine the methods of Daum in view of Pratt with the teachings of Thiemann as taught by Thiemann (Thiemann: Paragraph 3, “to specify a method for visualizing track occupancy in the case of a train movement tracking and/or train movement planning system in railroad protection technology for at least one train on the basis of a TDL diagram which is produced as computer graphics, which system enables a better detectability of a track occupancy conflict in conjunction with a delay situation.”)

Claim 2 –
	Daum in view of Pratt and Thiemann teach the limitations of claim 1

performing a plurality of moving operations on the cylinder, so as to acquire combined train-related information for planning the railway service. (Pratt: Column 4 lines 1-21, “In some examples, the graph data viewer 66 can be a front end (user interface) and the graph data server 64 can be a back end (e.g., an engine) of an integrated computer application. The graph data viewer 66 can output a graphical representation of the 3D graph to a user. The graph data viewer 66 can provide user controls for changing an orientation of the 3D graph and/or changing a viewing perspective of the 3D graph. The graph data viewer 66 can communicate with the graph data server 64 to allow a user to view and “fly through” a representation of the 3D graph. Additionally, the graph data viewer 64 can allow the user to select (in respond to user input) a partition of the 3D graph and output a data panel that outputs data values in data points corresponding to the selected partition. Moreover, the graph data viewer 66 can allow selection of multiple partitions (polygons) on the 3D graph. In this situation, the data panel can output data values for each selected partition concurrently, thereby allowing the user to compare and contrast the interrelationship of the data.”; Column 9 lines 40-24, “FIG. 9 illustrates an example of a GUI output 350 (e.g., a screenshot or partial screenshot) of the graph data viewer 122. The GUI output 350 includes a three-dimensional view of a 3D graph 352 and a data panel 354. The GUI output 350 also includes user controls 356 (e.g., icons, sliders, radio buttons, etc.) for manipulating a view of the 3D graph 352.”)


Claim 3 –
	Daum in view of Pratt and Thiemann teach the limitations of claims 1 and 2
	Daum does not teach the moving operations of a graph, however, Pratt discloses the following:
wherein the moving operations comprise shifting the cylinder along the Z axis to examine the impact of any deviation between an expected train position and a current train position. (Pratt: Column 4 lines 1-21, “In some examples, the graph data viewer 66 can be a front end (user interface) and the graph data server 64 can be a back end (e.g., an engine) of an integrated computer application. The graph data viewer 66 can output a graphical representation of the 3D graph to a user. The graph data viewer 66 can provide user controls for changing an orientation of the 3D graph and/or changing a viewing perspective of the 3D graph. The graph data viewer 66 can communicate with the graph data server 64 to allow a user to view and “fly through” a representation of the 3D graph. Additionally, the graph data viewer 64 can allow the user to select (in respond to user input) a partition of 

Daum teaches a method of trip planning and monitoring of trains amongst a train system. Pratt teaches a method of creation, control, and manipulation of a 3D graph for various environments. Thiemann teaches a method of an explicit 3D representation of train performance with relation to a time variable. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Daum with the teachings of Pratt as taught by Pratt (Column 1 lines 9-19, “Accuracy in big data may lead to more confident decision making and better decisions can result in greater operational efficiency, cost reduction and reduced risk.”).

Claim 4 –
	Daum in view of Pratt and Thiemann teach the limitations of claims 1 and 2
	Daum does not teach the moving operations of a graph, however, Pratt discloses the following:
intersecting a horizontal XY plane to the cylinder at a predetermined position along the Z axis corresponding to a predetermined time instant, so as to get train positions; and rotating the cylinder, so as to examine all train positions which are indicated in the XY plane as a carousel. (Pratt: Column 4 lines 1-21, “In some examples, the graph data viewer 66 can be a front end (user interface) and the graph data server 64 can be a back end (e.g., an engine) of an integrated computer application. The graph data viewer 66 can output a graphical representation of the 3D graph to a user. The graph data viewer 66 can provide user controls for changing an orientation of the 3D graph and/or changing a viewing perspective of the 3D graph. The graph data viewer 66 can communicate with the graph data server 64 to allow a user to view and “fly through” a representation of the 3D graph. Additionally, the graph data viewer 64 can allow the user to select (in respond to user input) a partition of the 3D graph and output a data panel that outputs data values in data points corresponding to the selected partition. Moreover, the graph data viewer 66 can allow selection of multiple partitions (polygons) on the 3D graph. In this situation, the data panel can output data values for each selected partition concurrently, thereby allowing the user to compare and contrast the interrelationship of the data.”; Column 6 lines 29-49, “For example, in some situations, a line pattern or thickness along the edges 202, 206 and 204 can be changed to represent values for certain parameters, and the apex may be raised or lowered to represent a value for a data field referenced by another parameter. Additionally or alternatively, an angle of intersection of edges (lines) in the 3D graph 200 could be varied to characterize a parameter in the data set 

Daum teaches a method of trip planning and monitoring of trains amongst a train system. Pratt teaches a method of creation, control, and manipulation of a 3D graph for various environments. Thiemann teaches a method of an explicit 3D representation of train performance with relation to a time variable. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Daum with the teachings of Pratt as taught by Pratt (Column 1 lines 9-19, “Accuracy in big data may lead to more confident decision making and better decisions can result in greater operational efficiency, cost reduction and reduced risk.”).

Claim 5 –
	Daum in view of Pratt and Thiemann teach the limitations of claim 1
	Daum further discloses 
for each train, current train position and trip history, and the reference data comprises, for each train, expected train position and reference timetables of trips.(Daum Column 24 lines 50-65, “Critical information on trip status is 

Claim 6 –
	Daum in view of Pratt and Thiemann teach the limitations of claims 1 and 2
	Daum does not teach the moving operations of a graph, however, Pratt discloses the following:
wherein the moving operations comprise tilting the cylinder so as to provide a train position graph which shows each train and the relationship of its trip history to the reference timetable of the trip. (Pratt: Column 4 lines 1-21, “In some examples, the graph data viewer 66 can be a front end (user interface) and the graph data server 64 can be a back end (e.g., an engine) of an integrated computer application. The graph data viewer 66 can output a graphical representation of the 3D graph to a user. The graph data viewer 66 can provide user controls for changing an orientation of the 3D graph and/or changing a viewing perspective of 



Claim 7 –
	Daum in view of Pratt and Thiemann teach the limitations of claims 1-2 and 6
	Daum does not teach the moving operations of a graph, however, Pratt discloses the following:
…the triangle being generated and displayed during said displaying, and being in a horizontal XY plane and having as vertices one of the reference points, one of the history points and one point on a central axis of the cylinder (Pratt: Column 2 lines 19-34, “This disclosure relates to a system and method for generating and viewing a three-dimensional (3D) graph. The system can include a rendering engine that generates the 3D graph and provides an interface that provides user controls for mapping parameters that reference data fields of a data set to features of partitions of a base shape of the 3D graph. The features of the partitions (e.g., edges or a surface) can be manipulated by the rendering engine to represent a value stored in the data set for the corresponding parameter. The system can also include a graph data viewer that communicates with a graph data server to access 
Daum does not disclose the specific linking of train information to a 3D representation, however, Thiemann discloses the following:
wherein the train position graph comprises a triangle that demonstrates if a train is in advance or delayed compared to its reference timetable… (Thiemann: Paragraph 12, “The inventive use of a delay time as third dimension is illustrated in FIG. 2. This combination renders it possible to detect at which instance a particular trackbound vehicle will experience a particular delay. Such a quantitative statement relating to the delay is impossible using the known TDL diagram in accordance with FIG. 1. The 3D display is possible in real time both for train movement planning and for train movement tracking. The higher the bar, 

Daum teaches a method of trip planning and monitoring of trains amongst a train system. Pratt teaches a method of creation, control, and manipulation of a 3D graph for various environments. Thiemann teaches a method of an explicit 3D representation of train performance with relation to a time variable. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Daum with the teachings of Pratt as taught by Pratt (Column 1 lines 9-19, “Accuracy in big data may lead to more confident decision making and better decisions can result in greater operational efficiency, cost reduction and reduced risk.”). It would have also been obvious to combine the methods of Daum in view of Pratt with the teachings of Thiemann as taught by Thiemann (Thiemann: Paragraph 3, “to specify a method for visualizing track occupancy in the case of a train movement tracking and/or train movement planning system in railroad protection technology for at least one train on the basis of a TDL diagram which is produced as computer graphics, which system enables a better detectability of a track occupancy conflict in conjunction with a delay situation.”)

Claim 8 –
	Daum in view of Pratt and Thiemann teach the limitations of claim 1
	Daum further discloses:
said displaying generates and displays, for each train, a curve linking the history points and a curve linking the reference points. (Daum: Column 14 line 55 – Column 15 line 11, “In a similar embodiment, those skilled in the art will readily recognize that an emission/travel time curve may be considered. As mentioned previously, with respect to the fuel-use/travel time curve such a curve 50 is created when calculating an optimal trip profile for various travel times for each segment. That is, for a given travel time 49, fuel used 53 is the result of a detailed driving profile computed as described above. Once travel times for each segment are allocated, a power/speed plan is determined for each segment from the previously computed solutions. If there are any waypoint constraints on speed between the segments, such as, but not limited to, a change in a speed limit, they are matched up during creation of the optimal trip profile. If speed restrictions change in only a single segment, the fuel use/travel-time curve 50 has to be re-computed for only the segment changed.”)

Claim 9 –
	Daum in view of Pratt and Thiemann teach the limitations of claim 1
	Daum in view of Pratt do not teach the planning of a rail system with respect to a 3D graph, however, Thiemann discloses the following limitations:
wherein said planning comprises modifying, using the control unit, the planning of the railway service as a function of the position of the reference and history points in the three-dimensional graph. (Thiemann: Paragraph 5, “The use of three-dimensional time-distance "peaks" with the delay time as third dimension allows a display of the track occupancies that is more straightforward to view, both in the planning phase and in running operation. In the case of simulated or actual delay of a specified order of magnitude for at least one train, it is rendered possible to detect which train movements come into contact with one another, and thus will likewise lead to delays. Optimum countermeasures may be derived from this knowledge. In addition to a temporary increase in speed, sensible in terms of energy, of all delayed trains, another possible result may be to adjust the timetable so as to eliminate conflict nodes. It is also possible to fall back onto past experience in the case of similar delay peaks.”; Paragraph 7, “Consequently, even in the case of very complex railroad systems, for example in the railroad station area, it is possible to provide a high reliability in the planning of the track occupancy, as also in the case of train movement tracking for controlling the actual track occupancy state as a function of train delays, or vice versa.”)

Daum teaches a method of trip planning and monitoring of trains amongst a train system. Pratt teaches a method of creation, control, and manipulation of a 3D graph for various environments. Thiemann teaches a method of an explicit 3D representation of train performance with relation to a time variable. At the time of applicant’s filed invention, one of ordinary skill in the art would have combine the methods of Daum with the teachings of Pratt as taught by Pratt 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar (US 2012/0277940 A1): disclose a method for monitoring and controlling the movement of various vehicles
Ebersöhn (US 5978717 A): describes a method for the planning and organization of rail maintenance
Kumar (US 8751073 B2): Discloses a method for optimizing train trips using various signal information.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624